                   1   Spencer C. Skeen, CA Bar No. 182216
                       spencer.skeen@ogletree.com
                   2   Sarah A. Williams, CA Bar No. 261236
                       sarah.williams@ogletree.com
                   3   Yousaf M. Jafri, CA Bar No. 314773
                       yousaf.jafri@ogletree.com
                   4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                       4370 La Jolla Village Drive, Suite 990
                   5   San Diego, CA 92122
                       Telephone:    858.652.3100
                   6   Facsimile:    858.652.3101
                   7   Attorneys for Defendants CHRIS GUS KANIOS, DEAN
                       BARBIERI, ELEANOR ARMSTRONG, DEBRA BEAN, JOHN F.
                   8   KENNEDY UNIVERSITY and NATIONAL UNIVERSITY
                   9   Navjeet Singh Banga
                       Plaintiff in Pro Per
                  10
                       801 Southampton Rd., #76
                  11   Benicia, CA 94510
                       (415) 632-9308
                  12

                  13
                                                         UNITED STATES DISTRICT COURT
                  14
                                                        NORTHERN DISTRICT OF CALIFORNIA
                  15

                  16
                       BANGA NAVJEET SINGH,                            Case No. 16-cv-4270-RS
                  17
                                           Plaintiff,                  STIPULATION OF PROPOSED
                  18                                                   SCHEDULING ORDER DATES AND
                               v.                                      ORDER AS MODIFIED BY THE COURT
                  19
                       CHRIS GUS KANIOS, DEAN BARBIERI,
                  20   ELEANOR ARMSTRONG, DEBRA BEAN,                  Complaint Filed: July 28, 2016
                       JOHN F. KENNEDY UNIVERSITY,                     Judge:            Hon. Richard Seeborg
                  21   NATIONAL UNIVERSITY and Does 1                  Magistrate Judge: Hon. Donna M. Ryu
                       through 15, inclusive,
                  22
                                           Defendants.
                  23

                  24

                  25

                  26

                  27

39405236_1.docx
                  28

                       {00557262.DOCX 2}                                                         Case No. 16-cv-4270-RS
                              STIPULATION OF PROPOSED SCHEDULING ORDER DATES AND ORDER
                   1           Pursuant to the Court’s July 11, 2019 Case Management Conference Minute Entry, Plaintiff
                   2   Navjeet Banga (“Plaintiff”) and Defendants Chris Gus Kanios, Dean Barbieri, Eleanor Armstrong,
                   3   Debra Bean, John F. Kennedy University, and National University (“Defendants”) (collectively,
                   4   the “Parties”) respectfully submit this Stipulation of Proposed Scheduling Order Dates and
                   5   Proposed Order.
                   6           The Parties hereby stipulate and agree to the below case schedule:
                   7           1. Non-Expert Discovery Cut-Off: December 6, 2019.
                   8           2. Designation of Experts: January 3, 2020.
                   9           3. Designation of Rebuttal Experts: January 17, 2020.
                  10           4. Exchange of Expert Reports: February 17, 2020.
                  11           5. Exchange of Expert Rebuttal Reports: March 17, 2020.
                  12           6. Expert Discovery Cut-Off: April 17, 2020.
                  13           7. Dispositive Motion Cut-Off: February 7, 2020.
                  14           8. Dispositive Motion Hearing Cut-Off: March 19, 2020.
                  15           9. Pre-trial Motions Filing Cut-Off: May 1, 2020.
                  16           10. Pre-Trial Conference: May 6, 2020.
                  17           11. Trial: May 26, 2020.
                  18   DATED: July 25, 2019                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                                    STEWART, P.C.
                  19

                  20                                                By: /s/ Yousaf M. Jafri____________
                                                                         Spencer C. Skeen
                  21                                                     Sarah A. Williams
                                                                         Yousaf M. Jafri
                  22                                                Attorneys for Defendants
                                                                    CHRIS GUS KANIOS, DEAN BARBIERI,
                  23                                                ELEANOR ARMSTRONG, DEBRA BEAN, JOHN
                                                                    F. KENNEDY UNIVERSITY and NATIONAL
                  24                                                UNIVERSITY
                  25
                       DATED: July 25, 2019                         Navjeet Banga, in Pro Per
                  26
                                                                    /s/ Navjeet Banga
                  27                                                Navjeet Banga

39405236_1.docx   28

                       {00557262.DOCX 2}                          1                      Case No. 16-cv-4270-RS
                                      STIPULATION OF PROPOSED SCHEDULING ORDER DATES AND ORDER
                   1                                                 ORDER
                   2            As stipulated and agreed to by the Parties, the Court adopts the below case schedule.
                   3           1. Non-Expert Discovery Cut-Off: December 6, 2019.
                   4           2. Designation of Experts: January 3, 2020.
                   5           3. Designation of Rebuttal Experts: January 17, 2020.
                   6           4. Exchange of Expert Reports: February 17, 2020.
                   7           5. Exchange of Expert Rebuttal Reports: March 17, 2020.
                   8           6. Expert Discovery Cut-Off: April 17, 2020.
                   9           7. Dispositive Motion Cut-Off: February 7, 2020.
                  10           8. Dispositive Motion Hearing Cut-Off: March 19, 2020.
                  11           9. Pre-trial Motions Filing Cut-Off: May 1, 2020.
                                                          May 13,
                  12           10. Pre-Trial Conference: May 6, 2020.
                  13           11. Trial: May 26, 2020
                  14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  15

                  16   DATED: _____________________
                               July 26, 2019
                                                                        HON. RICHARD SEEBORG
                  17                                                    UNITED STATES DISTRICT JUDGE
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

39405236_1.docx   28

                       {00557262.DOCX 2}                          2                      Case No. 16-cv-4270-RS
                                      STIPULATION OF PROPOSED SCHEDULING ORDER DATES AND ORDER
